Title: To George Washington from Major General William Phillips, 6 June 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Charlottes Ville in Virginia June 6th 1779
        
        Captain of the Troops of Convention will probably have the honour of delivering your Excellency this letter—I have obtained permission from Governor Henry and Colonel Bland for his going to

Philadelphia to effect his exchange which Sir Henry Clinton has signified to me he intends to settle with your Excellency as well as for Captain Edmonstone who will set out in a few days he being at present not able to travel.
        I request your protection for these Gentlemen whose family affairs demand such attention as has engaged Sir Henry Clinton to exchange them.
        Captain Featherstone ranks as a Lieutenant by the treaty of Convention of Saratoga his promotion to a Captain Lieutenancy having happened since.
        I cannot suffer this Gentleman to leave Virginia without testifying to you, Sir, my sense of the polite treatment showed by all degrees of people to the Troops of Convention, I am in a particular manner obliged for much attention from Governor Henry and Colonel Bland. I have the honour to be, Sir, with much personal respect Your most humble servant
        
          W. Phillips
        
      